Citation Nr: 0710936	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-32 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for peripheral 
vestibular disorder, currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from October 1986 to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting an increased evaluation to 10 percent disabling for 
episodic disequilibrium; denying a compensable evaluation for 
right ear hearing loss, and continuing a prior denial of 
service connection for left ear hearing loss.  Thereafter, by 
an August 2006 rating action, the RO granted service 
connection for left ear hearing loss, assigned an increased 
evaluation, to 10 percent, for right ear hearing loss, and 
denied a higher evaluation than 10 percent for bilateral 
hearing loss.  

The Board notes that as a technical matter the veteran by his 
submitted VA Form 9 in November 2003 perfected appeals 
including as to entitlement to an increased rating for right 
ear hearing loss, and entitlement to service connection for 
left ear hearing loss.  Thus, any increased evaluation for 
bilateral hearing loss would not be for consideration absent 
perfection of an appeal as to that issue, with only the right 
ear hearing loss rating remaining a hearing loss issue the 
subject of appeal.  However, the Rating Schedule considers 
hearing loss as between both issues with a single rating, 
with a separate evaluation not assigned for each ear where 
both are service-connected.  Hence a rating only for the 
right ear hearing loss cannot be addressed adjudicatively 
where, as here, both are service connected.  38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6100.  The veteran, in submitted 
statements, has also made apparent his intent to claim an 
increased evaluation for hearing loss, not merely for hearing 
loss of the right ear. 

Under these circumstances, the Board must either consider a 
higher evaluation for bilateral hearing loss or stay the 
claim until such time as the veteran may perfect an appeal of 
the rating assigned for hearing loss of both ears.  The 
latter possibility would do an injustice to the veteran, 
since it would foil an appeal which has been properly 
perfected.  Accordingly, in the absence of any indication of 
prejudice to the veteran (as addressed in the VCAA 
discussion, below), the Board will address the claim on 
appeal as for an increased rating for bilateral hearing loss.  

The issue of entitlement to an increased evaluation for 
peripheral vestibular disorder is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

The veteran has Level I auditory acuity in the left ear, and 
Level XI auditory acuity in the right ear.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in February 2006, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims including for an increased rating for 
hearing loss.  This letter informed of the bases of review 
and the requirements to sustain the claim.  Also by this VCAA 
letter, the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

It is true that at the time of that VCAA notice the issues 
pertaining to hearing loss were entitlement to an increased 
evaluation for right ear hearing loss, and entitlement to 
service connection for left ear hearing loss, and that left 
ear hearing loss was subsequently service connected in the 
course of appeal.  However, the basis of evaluating hearing 
loss - audiometric testing and mechanical application of the 
rating tables, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6100 - is the same whether for one or both ears.  Hence, 
notice and evidentiary development requirements are 
essentially unchanged, and failing to proceed with the 
Board's present adjudication would afford the veteran no 
benefit, since no development remains which presents the 
reasonable possibility of furthering the veteran's claim for 
an increased rating for hearing loss.  This is particularly 
the case where, as here, audiometric testing was reasonably 
consistent between the VA examinations in September 1986 and 
January 2003 and an official examination June 2006, with all 
resulting in findings consistent with Level I hearing loss in 
the left ear and Level XI hearing loss in the right ear.  
38 C.F.R. § 4.87, DC 6100.  

The VCAA letter sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claims, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and any additional evidence 
that may inform of the level of disability due to his claimed 
bilateral hearing loss.  The veteran did not inform of 
pertinent evidence beyond VA examination records.  Hence, any 
VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  

The veteran has presented no avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further his claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As noted, the veteran was afforded a VA examination 
addressing his hearing loss in January 2003, and an official 
examination in June 2006.  While the claims folder was not 
reviewed for the January 2003 VA examination, the veteran's 
history was carefully noted at the June 2006 official 
examination.  Further, the evaluation of hearing impairment, 
unlike other disabilities, applies a rather structured 
formula which is essentially a mechanical application of the 
Rating Schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hence, history as to etiology of the 
hearing impairment or other historic factors do not weigh in 
the consideration.  The noted VA and official examinations 
fulfilled development requirements in this case, and afforded 
medical opinions sufficient to address the claim for an 
increased rating for hearing loss, as discussed below.  

By an August 2006 rating action, following issuance of the 
VCAA notice letter in February 2006, the veteran was informed 
of evidence obtained in furtherance of his hearing loss 
increased rating claim.  This rating action meets the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran has not provided testimony addressing his hearing 
loss increased rating claim, and he has not indicated a 
desire to further address this claim on appeal by hearing 
testimony, expressly declining a Board hearing by a VA Form 9 
submitted in November 2003.  The veteran addressed the claim 
in submitted statements in the course of appeal.  There is no 
indication that the veteran desired to further address this 
claim, or that such a desire remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for increased rating here 
adjudicated are denied, any issues as to effective date are 
moot.

II.  Claim for Increased Rating for Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for bilateral 
hearing loss, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under 
38 C.F.R. § 4.85, DC 6100, evaluations for bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz (Hz).  To evaluate the degree of disability for 
bilateral service- connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essential normal acuity through Level XI for 
profound deafness.  

The law provides, however, that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  Lendenmann, supra.  

Upon VA examination in January 2003, the examiner noted that 
the veteran was uncooperative, and that the examination 
results were therefore deemed unreliable for rating purposes.  
However, as already noted, the two recent hearing loss 
examinations during the rating period - that VA examination 
conducted in January 2003, and an official examination 
conducted in June 2006 - are reasonably consistent in the 
pertinent audiometric results.  They are also reasonably 
consistent for those findings with a prior VA examination in 
September 1986.  

The September 1986 VA examiner found high frequency hearing 
loss in the left ear and a "dead" right ear.  On the 
authorized audiological evaluation in September 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
NR
NR
NR

NR
NR
LEFT
0
10
20
40
85
38.75

Here "NR" implies "no response." The examiner noted  that 
while the veteran was able to feel vibration upon bone 
conduction on the right, no hearing response was elicited in 
air conduction.  Speech audiometry revealed no speech 
recognition ability of in the right ear, and 96 percent 
speech recognition in the left ear.

At the January 2003 VA examination, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
110
110
110
110
110
110
LEFT
25
20
40
40
55
39

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 96 percent in the left ear.

At the June 2006 official examination, the examiner assessed 
that subjectively there was no usable hearing in the right 
ear and objectively there was no response to audiometric 
testing in the right ear.  The examiner assessed moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  On the authorized audiological evaluation (again, upon 
air conduction, which this examiner specified was appropriate 
in this case), pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
110
110
110
110
110
110
LEFT
15
15
20
35
50
30

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of 100 percent in the left ear.

The results of all three of these examinations are the same 
when applying the rating tables of Diagnostic Code 6100:  
Level I hearing impairment in the left ear and Level XI 
hearing impairment in the right ear, with a resulting 10 
percent evaluation for the bilateral hearing loss.  38 C.F.R. 
§ 4.87, DC 6100.  

In a statement accompanying a VA Form 9 in November 2003, the 
veteran argued that his hearing loss affects his 
employability, because he cannot obtain work with the police 
or fire departments due to his hearing loss, he could not 
obtain work in airport security, and he also would have 
difficulties with employment which required significant 
telephone use.  The Board does not discount the reality that 
certain medical impairments will result in preclusion from, 
or impairment in, certain types of work.  The Schedule for 
Rating Disabilities, by which ratings for VA disabilities are 
ordinarily assigned, was accordingly formulated with a view 
toward average impairment of earning capacity resulting for 
the rated diseases and injuries.  38 C.F.R. § 4.1.  Hence, 
the code recognizes and reflects the presence of work 
impairment for rated disabilities.  Undoubtedly, some types 
of work may be precluded to a greater degree for some 
disabilities than for others, and this is part of the bases 
of the ratings assigned.  A veteran is not penalized, with 
disability benefits assigned based on a particular disability 
taken away, merely because he or she finds employment which 
accommodates that disability (unless the rating assigned is 
based on unemployability, including pursuant to 38 C.F.R. 
§§ 3.321(b), 4.16).  It follows that a veteran is also not 
entitled to a higher rating because he or she expresses 
disappointment with his or her inability to pursue a 
particular line of work which is precluded or made more 
difficult by his or her particular disability.  

Also in that November 2003 statement, the veteran contended 
that the results of the January 2003 VA hearing loss 
examination were incorrect because he felt the tests were not 
done properly or the examiner was not performing her duties 
properly.  This amounts to a layperson's questioning of the 
work or work product of a medical professional.  The veteran, 
as a lay person, is not qualified to raise such an objection 
as to the medical expertise exercised, or as to the validity 
of the medical test results and the medical report produced.  
Such questions of medical work or work product require 
medical expertise, which the veteran lacks.   Where, as here, 
an objection requires some basis in medical knowledge or 
medical expertise for its support, the veteran's lay 
objection to the medical work or work product is not 
cognizable to support the claim.  See Espiritu.  As noted, 
the veteran has not presented other medical evidence to 
support his claim.  

Accordingly, the preponderance of the evidence is against the 
claim for a higher evaluation than the 10 percent assigned 
for bilateral hearing loss, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for bilateral hearing loss is denied.  


REMAND

Claim for Increased Rating for Peripheral Vestibular Disorder

The veteran contends that his peripheral vestibular disorder 
warrants a higher evaluation than the 10 percent assigned, 
particularly asserting that daily episodes of dizziness 
and/or staggering impair his ability to obtain or retain 
employment.  

Peripheral vestibular disorder is rated based upon symptoms.  
Under the applicable rating criteria, at 38 C.F.R. § 4.88a, 
Diagnostic Code (DC) 6204, occasional dizziness warrants a 10 
percent evaluation.  Dizziness and occasional staggering 
would warrant a 30 percent evaluation.  However, the Note 
following that diagnostic code specifically informs that 
objective findings to support the diagnosis are required for 
a compensable rating to be assigned under DC 6204 for that 
disorder. 

On the basis of that note, the RO denied an increased 
evaluation for peripheral vestibular disorder, concluding, in 
effect, that because a compensable rating could not be 
assigned absent objective medical findings, a higher 
evaluation than the compensable (10 percent) rating already 
assigned cannot be granted absent such objective medical 
findings.  

The record reflects that veteran was granted service 
connection for peripheral vestibular disorder in a December 
1987 rating action, not based on objective findings of a 
symptomatic disorder, but rather by affording the veteran the 
benefit of the doubt.  He then complained of episodes of 
disequilibrium lasting from several seconds up to a minute, 
and occurring two to three times per week.  But, then as now, 
medical examination and testing resulted in no objective 
findings to support the occurrence of the complained-of 
episodes.  A head CT scan with and without contrast, 
performed in January 2003 also produced no findings 
identified as supporting the veteran's self-reported symptoms 
of disequilibrium.  

Nonetheless, the Board observes that the veteran was 
hospitalized in service at Walter Reed Army Medical Center 
beginning in December 1985, due to symptoms of 
disequilibrium, with noted marching incapacity due to this 
condition.  Medical findings at that time were consistent 
with both a nonfunctioning right labyrinth system and a right 
peripheral vestibular lesion.  The disequilibrium was then 
assessed as due to unknown etiology, because a precise 
medical mechanism of the condition could not be ascertained.  
Thus, it was not then concluded that no vestibular disorder 
was present or that symptoms were not present, but rather 
that medical understanding of the veteran's condition was 
incomplete.  The veteran did receive a discharge from service 
in July 1986 with a Physical Evaluation Board finding 
disequilibrium as a basis for the discharge.  

Accordingly, the case as presented does not require objective 
findings of peripheral vestibular disorder to substantiate a 
compensable rating, since both a peripheral vestibular 
disorder and a compensable rating are already established.  
Rather, the question at present is whether the cognizable 
evidence of record more nearly approximates the criteria for 
the assigned 10 percent evaluation, or the criteria for a 
higher evaluation.  38 C.F.R. §  4.7.  A 30 percent 
evaluation under Diagnostic Code 6204 requires disequilibrium 
and occasional staggering.  Staggering is a symptom subject 
to lay observation.  Accordingly, contrary to the RO's 
assessment, objective medical evidence to support assignment 
of the 30 percent evaluation is not required where, as here, 
compensably disabling disequilibrium has already been 
established.  At least a balance of the evidence, to include 
lay corroboration of dizziness and occasional staggering may 
suffice.  38 C.F.R. § 4.88a, DC 6204; Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

Accordingly, pursuant to the VCAA, remand is in order to ask 
the veteran to provide evidence that his disorder results in 
not only loss of balance but also occasional staggering.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  In 
submitted statements the veteran stated that he has been 
refused various forms of employment due to his service-
connected conditions.  At his most recent examination in June 
2006, he reported that he had episodes of dizzy spells and 
staggering six times per day when tired, with each episode 
lasting three minutes.  Thus, despite the failure of that 
examiner to find clinical evidence of loss of balance or gait 
disturbance, it is appropriate to afford the veteran the 
opportunity to present evidence of staggering.  In a 
statement accompanying a VA Form 9 in November 2003, the 
veteran averred, in effect, that he had occasional staggering 
due to his service-connected peripheral vestibular disorder, 
but that the only person who had witnessed this was his wife.  
It would appear likely, given the purported increased 
frequency of this symptom since November 2003, that others 
besides the veteran's wife have witnessed the staggering 
effects of this condition.  Thus, the veteran should be 
afforded the opportunity to submit additional evidence.  

At the June 2006 examination the veteran reported that he had 
not received any treatment for his peripheral disequilibrium.  
Hence, no development to obtain treatment records is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
appropriately advising him of the relative 
duties of the claimant and the VA in 
developing the claim.  In that letter, ask the 
veteran to provide lay statements, work 
records, or any other documentation, to 
support a showing of symptoms of his 
peripheral vestibular disorder.  Any responses 
and records received should be associated with 
the claims folder, and any indicated 
development should be completed.   

2.  Thereafter, readjudicate the claim de 
novo.  If the benefit sought by the remanded 
claim is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


